Citation Nr: 0726810	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-33 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The veteran had active service from September 1966 to August 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's record of assignments indicates that while he 
was stationed in the Republic of Vietnam, he had a principal 
duty as a helicopter mechanic, and later as a crew chief.  In 
April 1967, he was assigned to a unit designated as "151st 
Trans Det USARPAC - Vietnam," and in September 1967, he was 
assigned to a unit designated as "71st AVN Co APO 937 4 US 
ARPA C - Vietnam."  The veteran's military occupational 
specialties are listed as "67N20" and "67N2F." The veteran 
indicated in a statement to the RO dated March 2002 that once 
arriving in Vietnam, his primary responsibilities involved 
serving as an aircraft mechanic, engineer, and crewman as 
well as a "door gunner" on helicopters.

The veteran provided evidence of three in-service stressors 
in support of his service connection claim: (1) an incident 
between late 1967 and 1968 in which the veteran was stationed 
on a medivac helicopter and was required to load body parts 
of both United States and Republic of Vietnam soldiers into 
burlap bags after they were killed by an exploding mine; (2) 
an incident between late 1967 and 1968 in which the veteran 
served as a helicopter gunner and recorded his "first 
confirmed kill" while providing air support to ground 
troops; (3) an incident between late 1967 and 1968 in which 
the veteran had transported a Vietnamese woman with 
"gangrene of her sexual organs" to the hospital who later 
died.

The Board notes that that the veteran received notification 
from the RO in March 2002 regarding the evidence necessary to 
substantiate his service connection claim for PTSD.  However, 
the veteran was not informed that he was to provide the 
location as well as the approximate date (within a two month 
period) of the alleged in-service stressors in order for the 
RO to attempt to verify the stressors through the appropriate 
agency.

Accordingly, the case is REMANDED for the following action:

1.  The RO should prepare a letter to the 
veteran requesting additional information 
concerning his alleged in-service 
stressors.  In particular, the veteran 
should be asked to provide the location as 
well as the approximate date (within a 
two-month period) of his alleged in-
service stressors.  The veteran should be 
informed that the additional information 
requested is required to obtain supportive 
evidence of each of the alleged stressful 
events.  

2.  In the event that the veteran provides 
the information requested above, the RO 
should prepare a letter asking the United 
States Army and Joint Services Records 
Research Center (JSRRC) to provide any 
information that might corroborate the 
veteran's alleged stressors in service.  
Copies of the veteran's record assignments 
and other service personnel records should 
be enclosed with that request.  Any 
available unit records and unit histories, 
particularly those from the veteran's 
service in Vietnam, should be requested 
from the JSRRC.  

3.  The veteran submitted evidence that he 
received an Air Medal for meritorious 
achievement while supporting ground forces 
in the Republic of Vietnam.  This award is 
not listed in the veteran's service 
personnel records.  The RO should attempt 
to obtain a copy of the award citation 
from the appropriate agency in order to 
verify the veteran's entitlement to this 
award as well as a request to verify 
whether the award contains a "V" Device.  
VA will end its efforts to obtain records 
from a Federal department or agency only 
if VA concludes that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.

4.  If there is at least one objectively 
confirmed stressor (or sufficient evidence 
of combat such that a stressor does not 
need to be independently verified), the RO 
should also make arrangements with an 
appropriate VA medical facility for the 
veteran to undergo a VA examination in 
order to ascertain the nature of all 
psychiatric disabilities and proper 
diagnoses thereof, to include PTSD as set 
forth in the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).  The claims folder and a copy of 
this remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
psychological testing, if deemed 
necessary, should also be conducted at 
that time.  If the psychiatrist concludes 
that the veteran meets the criteria for a 
PTSD diagnosis, the psychiatrist is asked 
to express an opinion as to whether the 
PTSD is at least as likely as not (i.e., 
50 percent or greater possibility) related 
to the veteran's military service, and 
specifically, to a confirmed stressor.  
The examiner must provide a complete 
rationale for any stated opinion.
 
5. Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



